DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6 has been amended. Claims 15-21 have been cancelled. Claims 6-14 are pending and examined herein.
Status of Previous Rejections
The rejections of Claims 6, 8, 10 and 16 under 35 U.S.C. 103 as being unpatentable over KR’308 (KR 20150015308, hereinafter “KR’308”), and further in view of JP’320 (JPS5547320, hereinafter “JP’320”) have been withdrawn in view of the amendment.
The rejections of Claims 7, 9, 11-15 and 17-21 under 35 U.S.C. 103 as being unpatentable over KR’308 (KR 20150015308, hereinafter “KR’308”), and further in view of JP’320 (JPS5547320, hereinafter “JP’320”) and US’850 (WO 2014/142100, US2016/0042850 is used as translation, hereinafter “US’850”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites [Mn]/[Si]≥0.3. Claim 10 recites [Mn]/[Si]≥0.2, which does not further limit claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’161 (WO 2016/027445, US 2017/0211161 is used as translation, hereinafter “US’161”), and further in view of US’558 (WO 2016/136095, US 2018/0030558 is used as translation, hereinafter “US’558”).
	Regarding claims 6 and 10, US’161 discloses (Abstract; [0035] to [0056]) a non-oriented electrical steel sheet with a composition that overlaps with the instant claimed composition of C, Si, Mn, P, S, Al, N, Ti and B and close to the recited amount of Nb and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Element
Claim 6
(mass %)
US’161
(mass %)
Overlap
(mass %)
C
≤0.005
≤0.005
0-0.005
Si
1-5
1-4
1-4
Mn
0.03 – 3.0
0.1-3.0
0.1 – 3.0
P
≤0.02
0.01-0.2
0.01 – 0.02
S
≤0.005
0.0-0.005
0.0-0.005
Al
≤0.05
0.0-0.005
0.0-0.005
N
≤0.005
≤0.005
0 – 0.005
O
≤0.01
---
---
Ti
≤0.003
0.002
0.002
Nb
≤0.003
0.004
close
B
0.0005 – 0.005
0.0005
0.0005
Fe + Impurities
Balance
Balance
Balance



	US’161 discloses an example of Nb amount is 0.004%, which is slightly greater than the recited range. US’558 discloses that Nb is harmful to magnetic properties and should be controlled to 0.003% or less ([0056]). Thus, it would be obvious to one of ordinary skill in the art to control the Nb amount to 0.003 mass% or less as taught by US’558 in the steel of US’161 in order to make a steel sheet having good magnetic properties as disclosed by US’558.
US’161 discloses an example that contains 1.23 mass% Mn and 1.58 mass% Si (Table 1, Sample I), the [Mn]/[Si] is 0.78 and meets the recited limitations in the instant claims.
Regarding claim 7, US’161 discloses that the Ca amount is 0.0005-0.01% ([0049]), which meets the recited amount of Ca in claim 7. See MPEP 2144.05 I.
  	Regarding claims 8 and 11, US’161 discloses that the steel contains 0.01-0.1 mass% Sn or Sb ([0054]).
	Regarding claims 9 and 12-14, US’161 is silent on the amount of Mg. US’558 teaches a non-oriented steel sheet and discloses that adding 0.0001-0.01 mass% Mg improves grain growth ([0063]). Thus, it would be obvious to one of ordinary skill in the art to add 0.0001-0.01 mass% Mg as taught by US’558 in the steel of US’161 in order to .
Response to Arguments
Applicant’s arguments dated 06/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733